—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Ferdinand, J.), rendered August 7, 1995, convicting him of robbery in the first degree (three counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in discharging a juror due to illness and replacing her with an *677alternate juror. The record overwhelmingly demonstrates that the court conducted a reasonably thorough inquiry into the matter (see, CPL 270.35 [2]; People v Page, 72 NY2d 69), which revealed that the juror had suffered a seizure, had been taken to a hospital emergency room, was undergoing tests, and was being heavily medicated. Medical personnel were unable to predict whether or when the juror might be able to return to service, but indicated that she would be unable to resume jury duty on that day or the following day. Given these circumstances, the discharge of the juror was proper (see, People v Males, 227 AD2d 645; People v Jamison, 203 AD2d 385).
We reject the defendant’s contention that he was denied the effective assistance of counsel, since the performance of the defendant’s trial counsel met the standard of meaningful representation (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Pizzuto, Altman and Friedmann, JJ., concur.